On Application for Rehearing
PER CURIAM.
In our original opinion in this casé, we ordered the reinstatement of a temporary restraining order against the picketing of petitioner’s place of business on the ground that the provision in the contract sought by the Union, relative to the recognition-'of the Union as the sole collective bargaining agent for all employees whether they, belonged to the Union or not, was violative of Act 252 of 1954, LSA-R.S. 23:881-23:888, commonly known as the Right to Work Law and, therefore, the picketing, although peaceful, was for an unlawful purpose. 1
The opinion was handed down on May 23, 1955 and, on June 2, 1955, the respondent Union made timely application for a rehearing of the case. On June 21, 1955, while the application was pending, counsel for petitioner, in a supplemental opposition thereto, set forth that, since the filing of the application for a rehearing, the ret spondent Union had acquiesced in our original judgment by withdrawing and rescinding the contested contract and tendering to petitioner a new contract in which it had deleted the objectionable clause relative to the recognition of the Union as the sole bargaining agent for all of the employees in the meat department of petitioner’s supermarket. Attached to the supplemental opposition was an original letter, dated June 15, 1955 addressed to *147petitioner and purportedly signed by the local representative of the respondent Union, in which it is specifically stated that the proposed agreement now submitted to petitioner for bargaining purposes does not contain a provision requiring him to recognize the Union as the bargaining agent for any employees other than its own members.
Counsel for respondent Union admit the existence of the new proposal by the Union, as alleged in the supplemental opposition to the application for a rehearing. However, they contend that it was not the intention of the Union, in withdrawing the objectionable exclusive recognition clause and offering a new contract, to acquiesce in our decision in this case; that the purpose of the submission of the new unobjectionable contract was to get more rapid relief for its employees and that it is still insisting that the original opinion herein is erroneous.
It appears to us from the foregoing that, whatever may be the intention of the respondent Union, its action in withdrawing and deleting the objectionable clause from the new contract that it has presented to petitioner constitutes an acquiescence in the original decree of this court. This action on its part is' tantamount to a withdrawal of the application for a rehearing and places the matter in the same category as though no application was ever filed.
In view of the circumstances, the application for a rehearing will not be considered.